        Case 2:15-cv-00169-SWS Document 128 Filed 05/06/19 Page 1 of 2

Mall Gaffney
Wyoming Bar No. 6-4045
Sublette County Attorney’s Office
43 East Pine Street
P.O. Box 1010
Pinedale, Wyoming $2941
307.367.2300
Attorney for Defendant Michael Crosson



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT Of WYOMING


WESTERN WATERSHEDS PROJECT; NATIONAL                   )
PRESS PHOTOGRAPHERS ASSOCIATION; and                   )
NATURAL RESOURCES DEFENSE COUNCIL, INC;                )
                                                       )
                                   Plainti/7.          )
                                   v.                  )
BRIDGET HILL. in her official capacity as              )   Civil No. 15-C V-169-s
Attorney General of Wyoming: TODD PARFITT.
in his official capacity as Director of the Wyoming    )
Department of Environmental Quality: PATRICK L.
LEBRIJN. in his official capacity as County Attorney   )
of Fremont County. Wyoming: JOSI-IUA SMITH,            )
in his official capacity as County Attorney of         )
Lincoln County, Wyoming; MICHAEL CROSSON. in           )
His official capacity as County Attorney of SubleUe
County, Wyoming.                                       )
                                                       )
                                   Dejimdanis.         )




 DEFENDANT CROSSON’S RESPONSE TO MOTION FOR AWARD OF ATTORNEY
            FEES AND DISMISSAL OF DEFENDANT CROSSON
        Case 2:15-cv-00169-SWS Document 128 Filed 05/06/19 Page 2 of 2

       Defendant Michael Ctosson, County and Prosecuting Attorney for Sublette County,

Wyoming, by and through his undersigned counsel, respectfully submits this Motion for Award

of Attorney fees and Dismissal of Defendant Crosson as a Necessary and Property Party to this

Action for the reasons stated in the attached Memotandurn.



             6th
Dated this         of May, 2019



                                                     Is! Matt Gaffney

                                                     Matt Gaffney
                                                     Wyoming Bar No. 6-4045
                                                     Sublette County Attorney’s Office
                                                     43 East Pine Street
                                                     P.O. Box 1010
                                                     Pinedale, Wyoming 82941
                                                     307.367.2300
                                                     Attorneyfor Defendant Michael Crosson




                                  CERTIFICATE OF SERVICE

This is to certify that on the 6th of May 2019, the undersigned served the forgoing
Memorandum to alt counsel of record using to the CMIECF System:




                                                     Is! Matt Gaffney
                                                     Matt Gaffney
                                                     Wyoming Bar No. 6-4045
                                                     Sublette County Attorney’s Office
                                                     43 East Pine Street
                                                     Pinedale, Wyoming 82941
                                                     307.367.2300
                                                     Attorneyfor Defendant Michael Crosson




                                                 2
